
	
		I
		112th CONGRESS
		1st Session
		H. R. 628
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  temporarily reinstate, with certain adjustments, the Emergency Contingency Fund
		  for State Temporary Assistance for Needy Families Programs, and for other
		  purposes.
	
	
		1.Temporary reinstatement of
			 the Emergency Contingency Fund for State Temporary Assistance for Needy
			 Families Programs
			(a)In
			 generalSection 403 of the
			 Social Security Act (42 U.S.C. 603) is amended by adding at the end the
			 following:
				
					(c)Emergency
				Fund
						(1)EstablishmentThere
				is established in the Treasury of the United States a fund which shall be known
				as the Emergency Contingency Fund for State Temporary Assistance for
				Needy Families Programs (in this subsection referred to as the
				Emergency Fund).
						(2)Deposits into
				fund
							(A)In
				generalOut of any money in the Treasury of the United States not
				otherwise appropriated, there are appropriated for fiscal year 2011,
				$20,000,000,000 for payment to the Emergency Fund.
							(B)Availability and
				use of fundsThe amounts appropriated to the Emergency Fund under
				subparagraph (A) shall remain available through fiscal year 2018 and shall be
				used to make grants to States in each of fiscal years 2011 through 2018 in
				accordance with the requirements of paragraph (3).
							(C)LimitationIn
				no case may the Secretary make a grant from the Emergency Fund for a fiscal
				year after fiscal year 2018.
							(3)Grants
							(A)Grant related to
				caseload increases
								(i)In
				generalFor each calendar quarter in fiscal year 2011 through
				2018, the Secretary shall make a grant from the Emergency Fund to each State
				that—
									(I)requests a grant
				under this subparagraph for the quarter; and
									(II)meets the
				requirement of clause (ii) for the quarter.
									(ii)Caseload
				increase requirementA State meets the requirement of this clause
				for a quarter in a fiscal year if the average monthly assistance caseload of
				the State for the quarter exceeds the average monthly assistance caseload of
				the State for the corresponding quarter in the preceding fiscal year.
								(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter in a fiscal year shall be
				an amount equal to 80 percent of the amount (if any) by which the total
				expenditures of the State for basic assistance (as defined by the Secretary) in
				the quarter, whether under the State program funded under this part or as
				qualified State expenditures, exceeds the total expenditures of the State for
				such assistance for the corresponding quarter in the preceding fiscal
				year.
								(B)Grant related to
				increased expenditures for non-recurrent short term benefits
								(i)In
				generalFor each calendar quarter in fiscal year 2011 through
				2018, the Secretary shall make a grant from the Emergency Fund to each State
				that—
									(I)requests a grant
				under this subparagraph for the quarter; and
									(II)meets the
				requirement of clause (ii) for the quarter.
									(ii)Non-recurrent
				short term expenditure requirementA State meets the requirement
				of this clause for a quarter in a fiscal year if the total expenditures of the
				State for non-recurrent short term benefits in the quarter, whether under the
				State program funded under this part or as qualified State expenditures,
				exceeds the total expenditures of the State for non-recurrent short term
				benefits in the corresponding quarter in the preceding fiscal year.
								(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter shall be an amount equal
				to 80 percent of the excess described in clause (ii).
								(C)Grant related to
				increased expenditures for subsidized employment
								(i)In
				generalFor each calendar quarter in fiscal year 2011 through
				2018, the Secretary shall make a grant from the Emergency Fund to each State
				that—
									(I)requests a grant
				under this subparagraph for the quarter; and
									(II)meets the
				requirement of clause (ii) for the quarter.
									(ii)Subsidized
				employment expenditure requirementA State meets the requirement
				of this clause for a quarter in a fiscal year if the total expenditures of the
				State for subsidized employment in the quarter, whether under the State program
				funded under this part or as qualified State expenditures, exceeds the total
				such expenditures of the State in the corresponding quarter in the preceding
				fiscal year.
								(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter shall be an amount equal
				to 80 percent of the excess described in clause (ii).
								(4)Authority to
				make necessary adjustments to data and collect needed dataIn
				determining the size of the caseload of a State and the expenditures of a State
				for basic assistance, non-recurrent short-term benefits, and subsidized
				employment, during any period for which the State requests funds under this
				subsection, the Secretary may make appropriate adjustments to the data, on a
				State-by-State basis, to ensure that the data are comparable with respect to
				the groups of families served and the types of aid provided. The Secretary may
				develop a mechanism for collecting expenditure data, including procedures which
				allow States to make reasonable estimates, and may set deadlines for making
				revisions to the data.
						(5)LimitationThe
				total amount payable to a single State under subsection (b) and this subsection
				for fiscal years 2011 through 2018 combined shall not exceed 50 percent of the
				annual State family assistance grant.
						(6)Limitations on
				use of fundsA State to which an amount is paid under this
				subsection may use the amount only as authorized by section 404.
						(7)Timing of
				implementationThe Secretary shall implement this subsection as
				quickly as reasonably possible, pursuant to appropriate guidance to
				States.
						(8)Application to
				indian tribesThis subsection shall apply to an Indian tribe with
				an approved tribal family assistance plan under section 412 in the same manner
				as this subsection applies to a State.
						(9)DefinitionsIn
				this subsection:
							(A)Average monthly
				assistance caseload definedThe term average monthly
				assistance caseload means, with respect to a State and a quarter, the
				number of families receiving assistance during the quarter under the State
				program funded under this part or as qualified State expenditures, subject to
				adjustment under paragraph (4).
							(B)Qualified state
				expendituresThe term qualified State expenditures
				has the meaning given the term in section
				409(a)(7).
							.
			(b)Disregard from
			 limitation on total payments to territoriesSection 1108(a)(2) of the Social Security
			 Act (42 U.S.C. 1308(a)(2)) is amended by inserting “403(c)(3),” after
			 “403(a)(5),”.
			(c)Elimination of
			 modification of caseload reduction credit
				(1)In
			 generalSection 407(b)(3)(A)(i) of the Social Security Act (42
			 U.S.C. 607(b)(3)(A)(i)) is amended by striking “(or if the immediately
			 preceding fiscal year is fiscal year 2008, 2009, or 2010, then, at State
			 option, during the emergency fund base year of the State with respect to the
			 average monthly assistance caseload of the State (within the meaning of section
			 403(c)(9)), except that, if a State elects such option for fiscal year 2008,
			 the emergency fund base year of the State with respect to such caseload shall
			 be fiscal year 2007))”.
				(2)Conforming
			 amendmentsSection 2101 of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 446–449) is amended—
					(A)in subsection
			 (a)(2), by striking , except that paragraph (9) of such subsection shall
			 remain in effect until October 1, 2011, but only with respect to section
			 407(b)(3)(A)(i) of such Act; and
					(B)in subsection (d),
			 by striking paragraph (2).
					(d)SunsetEffective October 1, 2018:
				(1)Emergency
			 fundSection 403 of the Social Security Act (42 U.S.C. 603) (as
			 added by paragraph (1)) is amended by striking subsection (c) (as added by
			 subsection (a) of this section).
				(2)Disregard from
			 limitation on total payments to territoriesSection 1108(a)(2) of such Act (42 U.S.C.
			 1308(a)(2)) is amended by striking “403(c)(3),” (as added by subsection (b) of
			 this section).
				
